Case 3:19-cv-O0006-HTW-LRA Document 21 Filed 11/08/19 Page 1 of 6

TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-G-A
Aldev &

eee ew wwe eww we eee eee ee ee ee ee ee eee eee eee eee ew eee eee eee eee ee eee Se ee seers sees essere

FROM: 10579062

TO: a TS SIPPT |
SUBJECT: 2241_StilleyReturnService SOUTHERN en OF MISSISSIPPI
DATE: 11/05/2019 12:25:44 PM

 

 

 

' UNITED STATES DISTRICT COURT NOV 08 2019
SOUTHERN DISTRICT OF MISSISSIPPI
ARTHUR JOHNSTON emu
B
OSCAR STILLEY 10579-062 PLAINTIFF a
V. CASE NO.
WILLIAM BARR, ET AL DEFENDANTS

PLAINTIFF'S PROOF OF SERVICE
Comes now Plaintiff Oscar Stilley (Plaintiff) and for his verified proof of service states as follows:

4. Plaintiff has served all the defendants in this cause, by mailing the summons, complaint, ancillary pleadings, and cover
letter to each of the individuals sued in this cause, certified mail with return receipt requested. In addition, the United States has
been served by certified mail return receipt requested by mailing each of the foregoing listed items to William Barr, Attorney
General, and Michael Hurst, US Attorney. Those two officials are the proper parties for service of the United States.

2. Plaintiff has received in the mail the green cards for 6 individuals. On the attached pages 1 and 2 are the green cards for
William Barr and Hugh Hurwitz, on the second page for David Paul and Christopher Rivers. Page 3 has the green card for J. F.
Caraway, with USPS tracking information showing the date and time of delivery, which was left off of the returned green card.
Page 4 has this information for J. A. Keller, which also does not have the date of delivery written on the green card. Plaintiff
has possession of 6 returned green cards, reflecting all the complaints described in this paragraph.

3. Page 5 is a copy of the green card for Michael Hurst. Although Plaintiff didn’t receive this green card back in the mail, he
did cause his mother to track the package, and thus to confirm to a reasonalble certainty that the package was duly delivered to
Michael Hurst's office on 10-11-19. Plaintiff has no reason to believe that the failure to return the green card was more than an
innocent oversight.

4. Plaintiff therefore respectfully submits that the last defendant to be served was David Paul, and that he was served on 10-
21-19.

VERIFICATION

Plaintiff by his signature below pursuant to 28 USC 1746 declares under penalty of perjury that the foregoing facts are true
correct.

Respectfully submitted,

) a s.
) | (VW

Oscar Stilley
FCC Yazoo City Camp
PO Box 5000
Yazoo City, MS 39194

 

 
Case 3:19-cv-O00006-HTW-LRA Document 21 Filed 11/08/19 Page 2 of 6

SENDER: COMPLETE THIS SECTION

® Complete items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

¥

    

<<: COMPLETE:THIS SECTION ON DELIVERY =. ay

A. Signature
Di Agent
X g

OO Addressee
B. Received by (Printed Name) C. Date of Delivery .

 

 

 

1. Article Addressed to:

William Barr

US Attorney General

950 Pennsylvania AVE NW
Washington, DC 20530
United States

D. Is delivery im different from item 1? OO Yes

if YES, en feed addressbelow: CINo |

oct 15 2018 |

 

 

 

FORMU ALA IT

9590 9402 1746 6074 2123 49

 

2. Article Number (Transfer from service label)

 

3, Service Type O Priority Mail Express® |

O Adult Signature D Registered Mail™ ‘

D Adult Signature Restricted Delivery o istered Mail Restricted

Certified Mail® Delivery ; |

Ci Certified Mall Restricted Delivery O Return Receipt for
Merchandise

O Collect on Delivery fi
Oi Collect on Delivery Restricted Delivery 1 Signature Confirmation™

0 Insured Mail oO oo aneaen
i icted Deliv
7018 2@290 0001 3454 bbOb Ea eur es Rosie aby es livery

 

“PS Form 3811, July 2015 PSN 7530-02-000-9053

“SENDER: COMPLETE THIS SECTION ©

 

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

® Attach this card to the back of the mailpiece,
or on the front if space permits. ‘

Domestic Return Receipt :
1

4

COMPLETE THIS SECTION:ON DELIVERY

A. Signature
Oi Addressee

- R Lf Som oe) jateyof De
CTE” Wie?

@ Agent

 

 

 

1. Article Addressed to:

Hugh Hurwitz

Acting Director, Doj-Fbop
320 1ST ST NW
Washington, DC 20534
United States

D. Is delivery address different from item 1? [1 Yes”
If YES, enter delivery address below: 1 No

RETUDN PV Fors pe ane
ALEUTY We a

 

aan 74 2

 

 

~SARWG UA EL

9590 9402 1746 6074 2123 18

 

2. Article Number (Transfer from service label)

fO18 2290 0001 3454 bbbé

 

3. Service Type C Priority Mail Express®

OD Adutt Signature C Reglstered Mail™

O Adult Signature Restricted Delivery C Registered Mail Restricted
Wi Certified Mail® Delivery

O Certified Mail Restricted Delivery 0 Return Receipt for

C Collect on Delivery Merchandise

C1 Collect on Delivery Restricted Delivery Signature Confirmation™

C Insured Mail 1 Signature Confirmation
C Insured Mail Restricted Delivery Restricted Delivery
(over $500)

 

PS Form 3811, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt
Case 3:19-cv-O0006-HTW-LRA Document 21 Filed 11/08/19 Page 3 of 6

 

7

an

“SENDER: COMPLETE THIS SECTION

   

Complete items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return the card to you.

B Attach this card to the back of the mailpiece,
or on the front if space permits.

seine erie

ag

Gore Tear rey sent eRe) 0) 1851 Ae

A. Signature 7
X - Ri Agent
—“é [O Addressee

B. Recelved by (Printed Name) C. Date of Delivery

all4

  
   

 

 

 

 

1. Article Addressed to:

David Paul
FCC Yazoo City Warden
PO BOX 5666

Yazoo CITY, MS 39194
United States

CURIA TL ATER

9590 9402 3089 7124 5477 95

 

D. Is delivery address different from item 17 1 Yes *
If YES, enter delivery address below: 1 No

 

 

 

3. Service Type C1 Priority Mail Express®

CO Adult Signature C1 Registered Mail™

C Adult Signature Restricted Delivery C1] Reglstered Mail Restricted

Fa Certified Mail® Delivery

Cl Certified Mail Restricted Delivery O Retum Receipt for
Merchandise

O Collect on Delivery

 

2. Article Number (Transfer from service label)

7019 O140 OOOO 423b 144b

Cl Collect on Delivery Restricted Delivery 1 Signature Confirmation™

 

O Insured Mail O Signature Confirmation
C0 Insured Mail Restricted Delivery Restricted Delivery
(over $500)

 

PS Form 3811, July 2015 PSN 7530-02-000-9053

aN iasticei ia taraea econo ae

   

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

Domestic Return Receipt :

‘COMPLETE THIS SECTION ON DELIVERY

   
 

A. Signature
Agent
Addressee

ict

 

B. Recétred-eyPrinted Name)

 

 

1. Article Addressed to:

ChristophefRivers
Warden

PO BOX 5666

Yazoo CITY, MS 39194
United States

COMA UTA YARRA

9590 9402 1746 6074 2123 32

—_e

(

D. Is delivery address different from item 1? [1 Yes" *
If YES, enter delivery address below: O No

al |

 

 

 

 

2, Article Number (Transfer from service label)
7018 2290 goo, 3454 £5450
PS Form 3811, July 2015 PSN 7530-02-000-9053

3. Service Type O Priority Mail Express®

O Adult Signature O Registered Mail™

0 Adult Signature Restricted Delivery O Registered Mail Restricted
Certified Mail® Delivery

O Gertified Mail Restricted Delivery O Return Receipt for

O Collect on Delivery Merchandise ,

C Collect on Delivery Restricted Delivery O Signature Confirmation™
Insured Mail O Signature Confirmation

C1 Insured Mail Restricted Delivery Restricted Delivery

 

(over $500)
Domestic Return Receipt +

a
Case 3:19-cv-O0006-HTW-LRA Document 21 Filed 11/08/19 Page 4 of 6

FROM: Stilley, Eliza

TO: 10579062

SUBJECT: Tracking number 70182290000 134546699
DATE: 11/01/2019 11:06:36 AM

Your item was delivered to an individual at the address at 41:33 AM on October 11, 2019 in Grand Prairie, TX 75051

Delivered
October 11, 2019 at 11:33 AM delivered left with individual Grand prairie, TX 75051

   

11S] 58 Cole) olay An el eH 2

    

COMPLETE THIS SECTION ON DELIVERY

 

 

 

m Complete items 1, 2, and 3. A. Signature
: i" . £. o 0 Agent
m Print your name and address on the reverse X
so that we can return the card to you. = Lhe pe Nang zs Pa otpetve
lm Attach this card to the back of the mailpiece, » Receives rte Mai Ver eve
or on the front if space permits. Daniel Hf eulman, CRM
1. Article Addressed to: D. Is delivery address different from item 1? 0 Yes
- If YES, enter delivery address below: O No
J F Caraway
SCRO Regional Director
344 Marine Forces DR Berne ene te
Grand Prairie, TX 75051 NEDURH
United States _ e

 

 

 

 

3. Service Type C1 Priority Mail Express®
UURAMLINAUUUUUREVITMEI)casesrm caus iets
C0 Adult Signature Restricted Delivery C Registered Mail Restricted

 

 

 

9590 9402 1 746 6074 2123 25 A Certited Mail Restiotad Delivery oO Freire Recall for
Ci Collect on Delivery Merchandise ;
2. Article Number (Transfer from service label) E a on Dene Restricted Delivery 5 siaise Salles
7018 2290 oO01 3454 bb |S Insured Mall Restricted Delivery Restricted Delivery
PS Form 38171, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt :

'

WI
Case 3:19-cv-O0006-HTW-LRA Document 21 Filed 11/08/19 Page 5 of 6

FROM: Stilley, Eliza

TO: 10579062

SUBJECT: 6682

DATE: 11/01/2019 11:21:22 AM

Tracking number 70182290000134546682
Delivered

October 11, 02:42PM
Atlanta, GA

mee lec ole) A =ae wre Seer ee eA | DELIVERY : :
A. Signature

‘SENDER: COMPLETE THIS SECTION

    

m@ Complete items 1, 2, and 3.

 

@ Print your name and address on the reverse X 5 fi
so that we can return the card to you. Addressee
B. Received by (Printed Name) C. Date of Delivery

m Attach this card to the back of the mailpiece,
or on the front if space permits.

4. Article Addressed to: D. Is delivery address different from item 1? O1 Yes
; if YES, enter delivery address below: 1 No
JA Keller

¢ Southeast Reg. Director RETE ia
8g00 CAMP Creek PKWY SW
Building 2000
Atlanta, GA 30331-6226
nited States

3. Service Type D Priority Mail Express®
LURWAGUUMOLNON TOU VIUMTINUITTT fesse See
C Adult Signature Restricted Delivery O Registered Mail Restricted

 

 

 

 

 

 

 

 

 

 

 

@ Certified Mail® Delivery
9590 9402 1746 6074 2123 01 4 Certified Mall Restricted Delivery «1 Return Receipt for
O Collect on Delivery 4 tic sagt
2. Article Number (Transfer from service label) a ay ores Restricted Delivery A peda Seen
2 Oo 1 & 2 2 | Oo O Oo o 1 a uy 5 yy b b & 2 D Insured Mail Restricted Delivery Restricted Delivery
——— —_-— | (over $500)
PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt :
j

Ht
Case 3:19-cv-O0006-HTW-LRA Document 21 Filed 11/08/19 Page 6 of 6

FROM: Stilley, Eliza

TO: 10579062

SUBJECT: Item delivered
DATE: 10/31/2019 02:21:38 PM

70182290000134546675
Your item has been delivered to an agent at 9:50 6 AM on October 11, 2019 in Jackson, MS 39201 .

 
 

Ree eau an ese) io) ac ee

 

Beso): eevee ere eee) ee aan

 

 

 

 

 

 

 

 

 

= Complete items 1, 2, and 3. A. Signature
@ Print your name and address on the reverse X CO Agent
so that we can return the card to you. LI Addressee
® Attach this card to the back of the mailpiece, B. Received by (Printed Name) C. Date of Delivery
or on the front if space permits.
1. Article Addressed to: D. Is delivery address different from item 1? _O Yes
Michael Hurst lf YES, enter delivery address below: OI No
US Attorney's Office
501 E Court ST
Suite 4.430
Jackson, MS 39201
United States
i i 3. Service Type D Priority Mail Express®
WATT AMET tet eno i
i E O) Adult Signature Restricted Delivery oO A istered Mail Restricted
\ > ‘@ Certified Mail@ elivery
9590 9402 1746 6074 2122 95 O Certified Mail Restricted Delivery O Return Receipt for
O Collect on Delivery a bedi a
i i O Collect on Deli i i ignature Confirmation
2. Article Number (Transfer from service label) A wm Restricted Delivery © Signature Confirmation
7018 2290 OOOF;L 3454 &b75 |S Insured Mall Restricted Dalvery Restricted Delivery

 

» PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt ;
! ;
